Citation Nr: 1643393	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The RO denied service connection for right and left knee disability in April 2006 and notified the Veteran of its decision and of his right to appeal it within one year.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision.

2.  Since the final April 2006 decision denying service connection for right and left knee disability, evidence relating to unestablished facts necessary to substantiate the claims and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claims has been received. 

3.  The evidence is in relative equipoise as to whether the Veteran's current left and right knee disability, including arthritis, is related to service.  


CONCLUSIONS OF LAW

1.  The April 2006 RO decision denying service connection for right and left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen the claim for service connection for right and left knee disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. §  3.156 (a) (2015).

3.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for left and right knee disability, including arthritis, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for right and left knee disability in April 2006 and notified the Veteran of its decision and of his right to appeal it within 1 year in April 2006.  No appeal was filed and no additional evidence was received within 1 year of the April 2006 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that no chronic right or left knee disability was shown in service or currently and related to service.  

Since that decision, competent evidence of current right and left knee disabilities, and of their relationship to service has been submitted by private physicians, including as demonstrated by a September 2010 letter from Dr. Osland.  This evidence is new and material evidence as it is the type of evidence which was necessary but lacking at the time of the prior rating decision.  Accordingly, the claims are reopened.  Relevant evidence will now be reported and then the claims will be analyzed on their merits.  

Service treatment records show that in August 1986, the Veteran was seen for complaints of a left knee injury sustained during an airborne operation in Sicily.  He had a full range of motion of the knees.  The left knee had discomfort and ecchymosis on the anterior portion of the left knee at the patellar ligament.  Other findings were normal.  The assessment was popliteus muscle strain.   

On service evaluation in October 1987, the Veteran complained of chronic left knee pain for 6 months.  He reported swelling after running, and no recent injury.  Clinically, his knee was normal.  The assessment was chondromalacia.  

On service evaluation in March 1989, the Veteran complained of pain in both knees for 3 months, similar to someone sticking a knife under his knee cap.  All clinical findings were normal.  The assessment was retropatellar pain syndrome.  

On service discharge examination in April 1990, the Veteran denied having knee trouble, and clinically, his knees were normal.  

On VA examination in February 2006, the Veteran reported 5-6 years of knee stiffness and difficulty with use at work, with locking.  He felt his problem stemmed from being a parachutist in service.  On examination, his knees had a normal range of motion and no crepitus, grinding, instability, patellar or meniscus abnormality, tendon or bursa problem, or other knee abnormality.  X-rays of the knees demonstrated preservation of the medial and lateral compartments bilaterally.  There was no bone destruction or joint effusion of either knee.  There were no abnormal lytic or sclerotic areas present.  X-rays of the knees were negative bilaterally.  In the diagnosis section, the examiner indicated that there was no abnormality noted, and that the Veteran had normal knees.

On private evaluation by Dr. Hane in December 2008, the Veteran's biggest concern was his knee pains.  He related them to jumping out of airplanes in service.  He was having a lot of pain when bending his knees or climbing stairs.  There was no locking or instability.  The assessment was osteoarthritis, most likely in the infrapatellar region consistent with chondromalacia of the patella.  No relevant positive clinical findings were reported.  X-rays showed very minor degenerative changes developing along the articular surface of the right patella.  Otherwise, it was a negative bilateral knee exam radiographically.  It was noted that X-rays had been taken in November 2006 as well.  

On referral to Dr. Osland in December 2008, it was reported that Dr. Osland had been seeing the Veteran's wife, but now the Veteran was having problems with his knees.  He used to be a parachutist for many years.  His right knee was worse than the left.  He was working as a heavy line technician.  He was up and down and in and out of the pits all day.  His right knee was catching at times, and he had some soreness, and when he got up from squatting and kneeling, he would have pain.  On examination, his knees had pain after about 40 degrees of squatting.  His right knee had a lot of crepitus and was tender over the medial joint line, with a little soreness with doing Apley compression and distraction, more on the right.  There was some crepitus in the patellofemoral joint also.  X-rays did not show any severe arthritic changes.  The impression was probable right knee meniscus tear, and possible left knee early arthritic changes.  An MRI was prescribed.  After X-rays were considered in September 2010, showing patellofemoral joint arthritis, the impression was patellofemoral joint traumatic arthritis, probably related to 1700 paratroop jumps.  An October 2010 report shows that a right knee partial lateral meniscectomy with chondroplasty to the patellofemoral joint area was performed in September 2010.  

On VA examination in May 2011, the Veteran's history was reviewed, his claims record, including the above reports, were available and reviewed, and the Veteran was examined.  It was noted that the Veteran started seeking treatment for the right knee in about 2002.  For years, he was on pain medications and then was sent to Dr. Osland in 2008, with a right medial meniscus debridement in September 2010.  He had had intermittent left knee pain.  Right knee X-rays showed mild degenerative disease of the patellar femoral joint with early osteophyte formation.  The left knee had minimal degenerative change at the medial aspect of the tibiofemoral joint.  The examiner opined that the Veteran's current bilateral knee condition was less likely than not caused by or a result of service.  

The examiner noted the treatment which occurred in August 1986 and March 1989, and the normal service discharge examination in April 1990.  She stated that no chronic knee condition was demonstrated post-service for some 15+ years.  At the time of the February 2006 VA examination, the Veteran had complained of a 5-6 year history of knee issues, but the examination and X-rays of the knees in February 2006 were normal.  His post-service occupational history had been as an automotive technician/mechanic.  The Veteran's report had been that during his most recent job, when he was getting up and down from big trucks and using steps a lot, his knees bothered him and he would have to sit.  Records also indicated that he did a lot of climbing, squatting, kneeling, and jumping in and out of auto pits on the job.  He saw Dr. Osland in 2008 with right greater than left knee pain complaints, and had a diagnosis of arthritic changes in the right knee and then a meniscectomy and patellofemoral joint chondroplasty in September 2010.  

The examiner stated that according to currently available records, chronic knee problems were not apparent until the last few years.  Occupational wear and tear was more significant for this at this point than remote jumping activities in service, particularly with normal knee evaluations in 2006 and a lack of chronicity/treatment nexus some 15+ years post-service.  This made the bilateral knee issues less likely than not related to service.  

An October 2012 letter from Dr. Hane states that the Veteran had previously served as a paratrooper, suffering innumerable impact loading type injuries at the time, which Dr. Hane felt, especially in light of the Veteran's advanced degenerative disease now and in the absence of other significant injury through his lifetime, are almost certainly service related.  

A November 2012 letter from Dr. Osland states that the Veteran had over 1600 paratroop jumps in service.  He noted that when you jump and land, you land hard on the ground.  This can damage chondrocytes which are cartilage cells in the knee.  When these cartilage cells are damaged, they do not die immediately, they slowly die over years, and once they die, they slough off, and when the slough off, there is less and less cartilage and eventually that is what leads to arthritis.  Dr. Osland felt that this was exactly what happened for the Veteran, from repetitive trauma from landing hard on the ground with his knees straight and then buckling and then often coming down on the front of his knees, and this has caused arthritis.  The worst damage the Veteran had was in the trochlear groove, which takes the most force when you land and try to stabilize yourself from falling to the ground.  When the Veteran would land, the patella would hit hard into the trochlear groove, causing the chondrocyte death leading to cartilage damage in his knee.  So in summary, Dr. Osland felt that the Veteran's traumatic arthritis in his knees was 100 percent related to his repetitive trauma injuries of landing hard with the patella forcefully contracting from the quadriceps hitting into the trochlea.  

In March 2013, Dr. Osland indicated that he reviewed the Veteran's medical records, including X-rays from 2006 which did not describe anything in the patellofemoral joint, and there was no mention that they had patella views.  They were only looking at the medial and lateral joint spaces which with the Veteran are not really worn out too bad.  His primary wear was in his patellofemoral joint, where he was down to bone on bone changes.  Also, VA noted that he had a 15 year period without pain, but the Veteran clearly states that he had pain all along and complained about the pain in service.  Nothing was done because he felt that this was something he would have to live with.  He had the pain before he became a mechanic.  Of course, being a mechanic did cause his knees to wear down some, but the main damage had already been done.  Dr. Osland felt that the primary reason the Veteran ended up having a total knee replacement at age 59 and the other knee will need to be replaced was because of his 1600 plus paratroop jumps.  

Based on all of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's current arthritis of each knee is related to service.  The Veteran is noted in service treatment records to have been on an airborne operation in August 1986, and to have hurt his left knee at that time, resulting in pain in the area of the patella.  He was assessed with bilateral chondromalacia in service in October 1987, and in March 1989, a similar diagnosis, of retropatellar pain syndrome, was made.  At the time, the Veteran had reported complaints of pain in both knees, feeling as though someone was sticking a knife under his kneecap.  Chondromalacia of the patella was also noted by Dr. Hane in December 2008, and Dr. Osland reported a similar impression of patellofemoral joint traumatic arthritis in September 2010, after noting it on X-rays.  

The Veteran's patellar arthritis in this case is not clearly attributable only to other causes.  The opinions from Dr. Hane and Osland, attributing it at least mostly to in-service parachute jumps, are probative in this regard.  While the Veteran's knees were normal radiographically and clinically on VA examination in 2006, it may be that the X-rays taken at the time did not image existing disease, as suggested by Dr. Osland.  Additionally, there are reports of the Veteran having pain all along since service, and these are supportive of the claim.  

The Board wishes the Veteran well in his endeavors and thanks him for his more than 20 years of honorable service.  


ORDER

As new and material evidence has been received, the claims for service connection for right and left knee disability are reopened.  

Service connection is granted for right and left knee arthritis.  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


